Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 1 of 22




                      EXHIBIT 6
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 2 of 22



                                                                       Page 1

   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
                        Case No. 20-60416-CIV-CANNON/HUNT
   3
   4
          TOCMAIL INC., a Florida
   5      corporation,
   6                    Plaintiff,
   7      -vs-
   8      MICROSOFT CORPORATION, a
          Washington corporation,
   9
                        Defendant.
  10      __________________________________/
  11
  12                        VIDEOTAPED DEPOSITION OF
                                    AMAR PATEL
  13                     TAKEN PURSUANT TO RULE 30(b)(6)
  14
  15                            Tuesday, March 9, 2021
                                12:07 p.m. - 6:07 p.m.
  16
  17
                                  By videoconference
  18
  19
  20
  21
  22
  23
  24                       Stenographically Reported By:
                              Dianelis Hernandez, FPR
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 3 of 22



                                                                       Page 2

   1      APPEARANCES:
   2
   3      On behalf of the Plaintiff:
              JOHNSON & MARTIN, P.A.
   4          500 W. Cypress Creek Road
              Suite 430
   5          Fort Lauderdale, Florida 33309
              954-790-6699
   6          BY: Joshua D. Martin, Esquire via videoconference
              josh.martin@johnsonmartinlaw.com
   7
   8
          On behalf of the Defendant:
   9          GREENBERG TRAURIG, LLC
              1000 Louisiana Street
  10          Suite 1700
              Houston, Texas 77002
  11          713-374-3541
              BY: Mary-Olga Lovett, Esquire via videoconference
  12          BY: Rene Trevino, Esquire via videoconference
              lovettm@gtlaw.com
  13
  14
          VIDEOGRAPHER:     Edan Cope
  15
  16
          ALSO PRESENT:     Michael Wood
  17                        Rachel Hymel
                            Cameron Roth
  18                        Aaron Wolke
  19
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 4 of 22



                                                                       Page 3

   1                             INDEX OF PROCEEDINGS
   2       WITNESS                                                          PAGE
           AMAR PATEL
   3       DIRECT EXAMINATION BY MR. MARTIN                                      5
   4       CERTIFICATE OF OATH                                                 173
           CERTIFICATE OF REPORTER                                             174
   5       READ & SIGN LETTER TO WITNESS                                       175
           ERRATA SHEET                                                        176
   6
                                  PLAINTIFF EXHIBITS
   7       EXHIBIT                     DESCRIPTION                          PAGE
           Exhibit    1    Deposition notice                                     7
   8       Exhibit    2    PowerPoint                                           43
           Exhibit    3    10/15/2020 E-mail                                    50
   9       Exhibit    4    6/20/2016 E-mail                                     56
           Exhibit    5    Microsoft presentation                               62
  10       Exhibit    6    E-mail chain                                         77
           Exhibit    7    Sonar Phish Anti-Evasion Update                      78
  11                       report
           Exhibit    8    3/19/2018 E-mail                                    103
  12       Exhibit    9    Article                                             105
           Exhibit    10   E-mail chain                                        107
  13       Exhibit    11   E-mail chain                                        118
           Exhibit    12   Attachment to e-mail                                123
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 5 of 22



                                                                      Page 15

   1      that is part of Advanced Threat Protection, ATP.
   2                  Q.   How does it work exactly?
   3                  A.   So when a user receives an e-mail,
   4      oftentimes they will receive e-mails that might be
   5      phishing e-mails, and in those phishing e-mails there can
   6      be a URL, a link to a website.            When a user will click on
   7      that link with Safe Links protection turned on that link
   8      will then be evaluated by what's called a reputation
   9      service, which is a part of Safe Links.
  10                       And you can think of that as a list of URLs
  11      that are known to be bad.          And if that list of URLs, if
  12      the link that was clicked matches then the user will be
  13      prevented from visiting that URL.
  14                       The second piece of the solution includes
  15      the detonation service.        And so there are times where we
  16      will also route a user's click on a URL to my detonation
  17      that my team builds after the reputation check is
  18      completed, and that detonation service will also do some
  19      analysis to then determine if that service is good or
  20      bad -- excuse me, the URL was good or bad.
  21                  Q.   So it has two parts, the reputation service
  22      and detonation service; is there anything else?
  23                  A.   There is the reputation service.          There is
  24      the detonation service.        Those are the two primary
  25      components.

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 6 of 22



                                                                      Page 18

   1                  A.   Yes, sir.
   2                  Q.   What is evasion?
   3                  A.   Evasion is a situation where an attacker
   4      will try to be deceptive where they will try to pull
   5      protection measures into thinking that their attempt is
   6      benign in order to circumvent any kind of prevention
   7      measures that would prevent a piece of e-mail, for
   8      example, from reaching an end user.
   9                  Q.   Are there different types of evasion?
  10                  A.   Yes.
  11                  Q.   Can you -- let's start with this, what are
  12      the different types of evasion that you are aware of?
  13                  A.   There is IP evasion or network evasion;
  14      otherwise referred to as network evasion.            Geo evasion.
  15      There can be human interaction based evasion.
  16                  Q.   Any others?
  17                  A.   There can be sandbox evasion.          And I think
  18      those sort of encompasses a large group of categories
  19      associated with that top.
  20                  Q.   Okay.   Let's start with IP evasion.          You
  21      said IP evasion and network evasion are the same thing?
  22                  A.   We use those terms interchangeably, yes.
  23                  Q.   And what is IP evasion?
  24                  A.   Essentially, an attacker will try to
  25      understand the IP ranges from which you are visiting your

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 7 of 22



                                                                      Page 20

   1      referring to the website; is that what you mean?
   2                  A.   I use the word payload because they could
   3      be serving a file.      So links can link to files as well.
   4      So payload could be a document or it could be a website.
   5      And that's why I was using the word payload.
   6                  Q.   So next one you said was Geo evasion, what
   7      is Geo evasion?
   8                  A.   Geo evasion is similar in concept to IP
   9      evasion except for the attacker is looking for the
  10      visiting geography or locale.            So if the user is coming
  11      from the U.S., for example, you know, maybe they will
  12      show the user a malicious site, but if the user is coming
  13      from the UK, for example, they may show the user a benign
  14      site.
  15                  Q.   Third one, human interaction evasion, what
  16      is that?
  17                  A.   An attacker may put user interface elements
  18      in between the bad website and the user, and the idea is
  19      for the user to try solve or click on elements of that
  20      user interface.
  21                  Q.   So that's -- is that the same thing as user
  22      interphase evasion?
  23                  A.   We call it human interaction evasion
  24      because it could be a button or it could be a CAPTCHA
  25      where the site is trying to determine if you are a

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 8 of 22



                                                                      Page 21

   1      machine or a person.
   2                  Q.    Okay.   And then the fourth one you said was
   3      sandbox evasion, sandbox, what is sandbox evasion?
   4                  A.    Attackers will try to see if they are
   5      inside an emulated or simulated environment.
   6                  Q.    What kind of simulated environment are you
   7      referring to?
   8                  A.    As a part of the detonation service we
   9      evaluate content inside of what's called a virtual
  10      machine.      It's an environment created to mimic a victim
  11      machine.      And so an attacker will try to see if they are
  12      inside of that kind of environment.
  13                  Q.    Are you familiar with the term cloaking?
  14                  A.    Not before these proceedings.
  15                  Q.    Is it your understanding that cloaking
  16      refers to the same thing as evasion now based on what
  17      you've learned from these proceedings?
  18                  A.    I don't know how cloaking has -- I'm not
  19      sure what that term means.          The term that I'm familiar
  20      with is network evasion.
  21                  Q.    If I refer to cloaking today throughout the
  22      deposition will you know that I'm using that
  23      interchangeably with the word evasion?
  24                  A.    I would -- for -- to be accurate I would
  25      use the term network evasion or IP evasion.

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 9 of 22



                                                                      Page 24

   1                  A.   We do forensic analysis on our attacks and
   2      we can identify if an attack exhibited IP evasion.
   3                  Q.   When did IP evasion become a known threat?
   4                  A.   Can you repeat the question?
   5                  Q.   Yeah.   Sure.      When did Microsoft first
   6      become aware of IP evasion as a known threat?
   7                  A.   As a part of the work I've done in the
   8      detonation service we became aware of IP evasion becoming
   9      more prevalent as a technique, I would say, in the 2018
  10      time frame when it was becoming more of a problem for
  11      customers.
  12                  Q.   Were you aware of it at all before 2018 and
  13      then it just became more prevalent in 2018 or was 2018
  14      the first time that Microsoft really became aware of it?
  15                  A.   It was a technique used prior to that time
  16      frame, but it wasn't the most serious set of problems
  17      that were -- that we were concerned about in regards to
  18      protecting customers.
  19                  Q.   What is reputation block?
  20                  A.   A reputation block is a situation where you
  21      identify known threats and then you take that knowledge
  22      and put it inside of a service -- you can think of it as
  23      memory -- where you can evaluate that reputation service
  24      to compare something you see today to see if that URL is
  25      actually noted inside of the reputation service.              And if

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 10 of 22



                                                                        Page 25

    1      there is a match then you can take an action based on
    2      that match.
    3                  Q.   Does it provide effective protection
    4      against IP evasion?
    5                  A.   It can.
    6                  Q.   Okay.   Can you explain how?
    7                  A.   So given that threats are constantly, you
    8      know, changing and evolving, and also given the fact that
    9      attackers will use the same URL and send it to a wide
   10      range of customers of Microsoft, once we identify a
   11      threat it becomes a known threat.               And if that threat,
   12      that URL, employs evasion and if we have it in the
   13      reputation cache we can actually prevent that URL from
   14      being delivered to users without having to evaluate it.
   15                  Q.   Okay.   So it would be effective when it's
   16      been used before, when the attack has been used before,
   17      it's, as you've said, stored in memory, that's when
   18      reputation block would be effective against IP evasion?
   19                  A.   That's right.         There are other --
   20                  Q.   When -- sorry.         Go ahead.
   21                  A.   Go ahead and ask your question.
   22                  Q.   When did Safe Links start using reputation
   23      block?
   24                  A.   Reputation block was a part of the original
   25      feature set for Safe Links.

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 11 of 22



                                                                      Page 37

    1      advance the state of the art.
    2                  Q.    What is time-of-click detonation?
    3                  A.    Time-of-click detonation is a part of Safe
    4      Links.      And so if a user clicks on a link in a mail they
    5      receive, a reputation check is performed, and if the
    6      reputation check doesn't yield bad the URL then will be
    7      routed to the detonation service where we will then
    8      evaluate the URL with the detonation service itself.
    9                  Q.    So what is -- the detonation service checks
   10      the content in URL?
   11                  A.    So what the detonation service does is when
   12      we receive a link we will follow that link to the
   13      website, and then we'll do a couple of things.             We'll try
   14      to look at the page as if a human eye would.            Human eyes
   15      are very good at identifying things that are fake or
   16      real, and so we built technology to look at that page as
   17      if a human eye would.
   18                        We also know attackers can make small
   19      changes in websites when they are trying to create a fake
   20      website that are imperceptible to the human eye.             So we
   21      use computer vision and other techniques to identify
   22      changes that can't be perceived easily to then determine
   23      if that website is good or bad.
   24                  Q.    Does it provide effective protection
   25      against IP evasion?

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 12 of 22



                                                                        Page 38

    1                  A.    Detonation enables us to catch attacks that
    2      employ IP evasion.
    3                  Q.    And how so?
    4                  A.    We have different techniques that we can
    5      use.    If the website -- if we have essentially
    6      fingerprint for the characteristics of the website itself
    7      we can train machine learning models to recognize these
    8      websites and enable us to block them.               We also have the
    9      ability to route the traffic out non-Microsoft IP ranges
   10      and be able to show the traffic instead of IP ranges that
   11      don't belong in Microsoft.
   12                  Q.    And what's the difference between linked
   13      content detonation and time-of-click detonation?
   14                  A.    Time-of-click detonation is a sequencing
   15      difference.      One is a threat type and one is a feature.
   16      Time-of-click detonation is a feature of Safe Links for
   17      when you enable Safe Links part of receiving that
   18      capability includes the idea that when a user will click
   19      on a link we will route the link to detonation as a part
   20      of the check.
   21                        Linked content detonation is an attack, is
   22      a type of attack where instead of showing the user a
   23      website the attacker will link the URL to a some kind of
   24      document.
   25                  Q.    What is time of click, what does that mean?

                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 13 of 22



                                                                           Page 47

    1                  A.    Not to my recollection.
    2                  Q.    Is there anyone at Microsoft who would know
    3      the answer to that for sure?
    4                  A.    I mean --
    5                        MS. LOVETT:       If you know.
    6                  A.    I don't know who that would be.
    7                        MS. LOVETT:       Counsel, just to move it
    8                  along, I believe Mr. Rogers can address that in
    9                  more detail.
   10      BY MR. MARTIN:
   11                  Q.    Do you know then if Safe Links and EOP have
   12      the same IP addresses?
   13                  A.    I don't know the answer to that one.
   14                        MR. MARTIN:       Aaron, can you go to 10,
   15                  please?
   16      BY MR. MARTIN:
   17                  Q.    Okay.    So this says, Advanced Threat
   18      Protection URL detonation.           I know we talked a little bit
   19      about detonation, but what is URL detonation?
   20                  A.    So URL detonation is a protection measure
   21      where when a user receives a link inside of an e-mail or
   22      URL, I'll use link and URL interchangeably, and they
   23      chick on that link we have the ability to visit that URL
   24      as a part of our detonation service.                  And the detonation
   25      services is essentially a sandbox environment designed to

                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 14 of 22



                                                                              Page 51

    1      BY MR. MARTIN:
    2                  Q.    What does C and E mean?
    3                  A.    It just means cloud and enterprise.                There
    4      is a different Amar Patel in the company so we use these
    5      little monikers to differentiate us.
    6                  Q.    I'm sorry, I couldn't hear you, you said
    7      cloud?
    8                  A.    Cloud and enterprise.              It was just
    9      referring to name of our division.               Today our division is
   10      now called cloud and AI.
   11                        MR. MARTIN:      Aaron, can you scroll down to
   12                  35564?   Keep going down.         Okay.      Right there.
   13      BY MR. MARTIN:
   14                  Q.    Right there it says, "Sonar is part of
   15      Office 365 ATP," right there in the center of that
   16      e-mail.      What is Sonar?
   17                  A.    Sonar is an internal name that refers to
   18      our detonation service.
   19                  Q.    Does it do anything other than detonation?
   20                  A.    No.
   21                  Q.    So when Microsoft refers to URL detonation,
   22      is that also referring to Sonar?
   23                  A.    Yes.
   24                  Q.    Does Sonar update the reputation server
   25      that Safe Links uses?

                                     Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 15 of 22



                                                                      Page 52

    1                  A.   We provide -- Sonar provides verdicts and
    2      we provide that information to the ATP reputation
    3      service, and we do update the reputation service with the
    4      verdicts that we -- an example would be a bad verdict on
    5      URL.    We do update those servers.
    6                  Q.   So if Sonar was to conclude that a
    7      malicious URL is safe, would Safe Links also identify
    8      that malicious URL as being safe?
    9                  A.   Can you just repeat the question?
   10                  Q.   Yeah.   If Sonar were to conclude that a
   11      malicious URL was safe, would Safe Links also identify
   12      that URL as safe?
   13                  A.   Not necessarily, it just depends on how we
   14      update those servers.
   15                  Q.   Okay.   Can you give me a situation in which
   16      it would -- where Sonar would conclude that a malicious
   17      URL is safe but then Safe Links would not identify it as
   18      safe?
   19                  A.   So example of that would be we have this
   20      ability to identify false -- essentially, a false
   21      positive -- excuse me, a false negative.            What you are
   22      referring to is a situation that we call false negative
   23      where we make a determination that a URL is actually
   24      clean, but it's actually bad.           We have technology in our
   25      systems to reevaluate the verdicts that we render for

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 16 of 22



                                                                               Page 78

    1                  mind scrolling up so I can read the -- it's just
    2                  helpful to get the context.                I'm just reading.
    3                  Okay.    Thank you.
    4                          MR. MARTIN:      Okay.      Scroll down, Aaron.
    5      BY MR. MARTIN:
    6                  Q.      Okay.   So there we say -- you said on
    7      January 5th, the AUS data centers have spiked and it
    8      appears it's due to Safe Links' URL detonation, is this
    9      expected?"       Do you see that?
   10                  A.      I do see that.
   11                  Q.      What are AUS data centers?
   12                  A.      AUS is just an acronym for Australia.
   13                  Q.      Okay.   And where you say, "Safe Links URL
   14      detonation," is that referring to Sonar's URL detonation
   15      we have been discussing?
   16                  A.      That's right.
   17                          MR. MARTIN:      Aaron, would you pull 42450?
   18      BY MR. MARTIN:
   19                  Q.      This is a document titled "Sonar Phish
   20      Anti-Evasion Update," dated September 12, 2018; have you
   21      seen this document?
   22                          (Plaintiff's No. 7 was marked for
   23                  identification.)
   24                  A.      If you are able to scroll to the body I can
   25      better understand if I've seen it before.                    Yes.

                                       Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 17 of 22



                                                                      Page 79

    1      BY MR. MARTIN:
    2                  Q.   Okay.   What is this document?
    3                  A.   This document is describing the various
    4      evasion threats that we have been observing in this time
    5      frame, and outlines some of the observations, some of the
    6      testing, and some of the recommendations.
    7                  Q.   Do you know who created it?
    8                  A.   Yes.
    9                  Q.   Who created it?
   10                  A.   A person in my team.
   11                  Q.   Who is that?
   12                  A.   Her name is Swaroopa, and I also
   13      collaborated with her on this document.
   14                  Q.   Okay.   On the first page it said that the
   15      document was created on September 12, 2018; does that
   16      date sound correct?
   17                  A.   Yes.
   18                  Q.   Okay.   So earlier you mentioned that you
   19      first started seeing IP evasion as being highly prevalent
   20      around 2018, correct?
   21                  A.   We've seen -- we've known IP evasion has
   22      been a problem.     It hasn't been the most serious problem.
   23      In this time frame when phishing attacks started
   24      escalating we saw this technique starting to be used in
   25      this time frame.

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 18 of 22



                                                                     Page 132

    1      number one is not network evasion?
    2                  A.   A redirection can be associated with a
    3      human/machine validation evasion.             So a redirection
    4      doesn't necessarily equate to network evasion.             A
    5      website -- an attacker could put redirections for
    6      different reasons.
    7                       For example, if they are targeting a
    8      particular geo, they may choose -- based on the geo where
    9      the user is coming from they may redirect the user to a
   10      website of their choosing.         So if I'm coming, you know,
   11      I'm visiting a site from the U.S. they could decide to
   12      redirect my traffic to Website A, but if I'm coming from
   13      the UK they can choose to redirect my traffic to Website
   14      B.   And so the fact that there is a redirect doesn't
   15      necessarily mean it's IP evasion.             IP evasion employs
   16      redirection so that's a true statement.
   17                  Q.   So it could be IP evasion?
   18                  A.   IP evasion does employ redirection, that's
   19      correct.
   20                  Q.   Okay.   And at the end of her sentence there
   21      she specifically says, "due to network or time-based
   22      evasion," correct?
   23                  A.   I'm just reading the sentence.          She is
   24      making the observation that in situations where there are
   25      redirects where we didn't, you know, where we did not

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 19 of 22



                                                                         Page 133

    1      necessarily get the precise or the full redirect there
    2      can be instances where the root cause for that false
    3      negative could have been network or time-based evasion as
    4      she's written.      She said network or time based.
    5                  Q.    Okay.    So is a gap in IP Anonymization a
    6      gap in Sonar security?
    7                  A.    I'm not sure I understand.
    8                  Q.    Would you equate if there is a gap -- she
    9      says the word gap.        If there is a gap in IP
   10      Anonymization, does that equate to there being a gap in
   11      Sonar evasion?
   12                        MS. LOVETT:       Objection.        Assumes facts not
   13                  in evidence.
   14                  A.    What Swaroopa is pointing out is one of
   15      the -- when we write documents like this, she is trying
   16      to be very objective, you know.              We ask our team members
   17      to be -- have humility, to just represent the facts and
   18      not be defensive, right, because we are trying to protect
   19      our customers.      And so when we identify problems we want
   20      to just plainly state what the problem is so that we can
   21      then all understand it and then decide how we tackle it
   22      together for the benefit for our customers.
   23                        And so what she is trying to express here
   24      is the fact that, yes, we do see false negatives.                 Yes,
   25      we do see situations where redirection occurs.                 And, yes,

                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 20 of 22



                                                                        Page 134

    1      those false negatives associated with URLs that have
    2      redirection can be network or time-based evasion as she's
    3      written right there.
    4      BY MR. MARTIN:
    5                  Q.    And would those cause a gap in Sonar
    6      security?
    7                  A.    If we are unable --
    8                        MS. LOVETT:      Objection.        Assumes -- hang
    9                  on, Amar.   Assumes facts not in evidence.
   10                        You may answer.
   11                        THE WITNESS:      Thank you.
   12                  A.    If we see a gap in our protection we try to
   13      identify and discover those gaps through the health
   14      monitoring systems we have, the red teams, the hackers we
   15      hire, the customer reports that we get.                You know, a lot
   16      of times we also discover bugs in our system.                And so,
   17      you know, we use that signal to improve the product.                We
   18      don't guarantee that we are going to provide 100 percent
   19      protection, but we do ensure that we take every step we
   20      can to identify bugs in our system, problems, and
   21      continue to evolve the state of the art in terms of
   22      threat protection.
   23      BY MR. MARTIN:
   24                  Q.    So at the time this document was created or
   25      I guess sent to you via e-mail in May 2020, did Microsoft

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 21 of 22



                                                                      Page 173

    1                                CERTIFICATE OF OATH

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6

    7                           I, the undersigned authority, certify that

    8

    9            Amar Patel appeared remotely before me and was duly sworn

   10

   11            on the 9th day of March, 2021.

   12

   13                    Signed this 12th day of March, 2021.

   14

   15

   16

   17

   18

   19

   20

   21                           <%11977,Signature%>

   22                           Dianelis Hernandez, FPR

   23                           Notary Public - State of Florida

   24                           My Commission No. GG136887

   25                           My Commission Expires: 9/23/2021

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-6 Entered on FLSD Docket 07/09/2021 Page 22 of 22



                                                                      Page 174

    1                              CERTIFICATE OF REPORTER

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6                             I, Dianelis Hernandez, Florida

    7            Professional Reporter, certify that I was authorized to

    8            and did stenographically report the deposition of Amar

    9            Patel, pages 1 through 172; that a review of the

   10            transcript was requested; and that the transcript is a

   11            true and complete record of my stenographic notes.

   12                             I further certify that I am not a

   13            relative, employee, attorney, or counsel of any of the

   14            parties, nor am I a relative or employee of any of the

   15            parties' attorney or counsel connected with the action,

   16            nor am I financially interested in the action.

   17

   18                   DATED this 12th day of March, 2021.

   19

   20

   21

   22

   23

   24                           <%11977,Signature%>

   25                           Dianelis Hernandez, FPR

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
